Filed 10/8/21 Sellers v. S.C. CA4/2

                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
                                       ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 HENRY SELLERS, etc.,

          Petitioner,                                                   E077489

 v.                                                                     (Super.Ct.No. MCC2002018)

 THE SUPERIOR COURT OF                                                  OPINION
 RIVERSIDE COUNTY,

          Respondent;

 PROMEDICA HEALTH SYSTEMS,
 INC. et al.,

          Real Parties in Interest.



        ORIGINAL PROCEEDINGS; petition for writ of mandate. Craig Riemer, Judge.

Petition granted.

        Valentine Law Group, Kimberly A. Valentine and Joseph F. Fighera, for Petitioner.

        No appearance for Respondent.

        Dummit, Buchholz & Trapp, Scott D. Buchholz, Nicole G. Wells, Joanna Ryan

Bourke and Holly M. Carnes, for Real Party in Interest, KPC Global Medical Centers.

                                                              1
       No appearance for Real Party in Interest, Jerome Mueller, M.D.

                                       INTRODUCTION

       Petitioner and plaintiff Henry Sellers, through his guardian ad litem, Sonja Sellers,

seeks a writ of mandate compelling the superior court to grant his motion for trial preference

and to set a trial date within 120 days. We requested opposition to the petition and advised

the parties we may grant a peremptory writ under Palma v. U.S. Industrial Fasteners, Inc.

(1984) 36 Cal.3d 171, 178. Only one party, KPC Global Medical Centers, Inc. (KPC

Global) filed an opposition. Having reviewed the petition, opposition, and supporting

documentation, we shall grant the writ and direct the superior court to schedule a trial within

120 days.

                        FACTUAL AND PROCEDURAL HISTORY

       Petitioner is an 85-year-old man who suffers from Parkinson’s disease, coronary

artery disease, hypertension, anemia, and memory loss. He filed a lawsuit through his

guardian ad litem alleging negligence, elder abuse and neglect, and other causes of action

against defendants and real parties in interest.1

       During the course of the proceedings, petitioner filed a motion for trial preference

under Code of Civil Procedure section 36, subdivision (a), which allows a party to a civil

action who is over age 70 to request trial preference due to underlying health concerns.2 The



       1Petitioner has since entered into a settlement agreement with some of the parties,
but two defendants remain, KPC Global and Jerome Mueller.

       2   All further statutory references are to the Code of Civil Procedure.


                                                 2
motion included a declaration from counsel and medical records that showed petitioner’s

diagnoses. As related to Parkinson’s disease, counsel’s declaration stated: “Parkinson’s

disease is a degenerative disorder of the central nervous system, where the progressively

worsening condition of the subject includes the loss of motor function, thinking and

behavioral problems, and dementia often occurring in the advanced stages of the disease.

The very nature of [petitioner’s] Parkinson’s diagnosis means that his condition will

continue to worsen throughout the time period which will include this litigation, and such

degeneration will include thinking and behavioral problems along with a risk of dementia.

[Petitioner’s] diagnosis may substantially prejudice his interest in the action, and

demonstrates he is entitled to preferential trial setting.”

       Defendants opposed the motion by separately filed oppositions that primarily

contended petitioner had not established his health status required preference and that they

would be prejudiced if the court granted the motion.3

       Following a hearing on the motion, the trial court adopted its tentative ruling and

denied petitioner’s motion without prejudice because petitioner failed to establish that trial

preference was necessary to prevent prejudicing his interest in the litigation. The court’s

written ruling stated that counsel’s declaration “says little about the plaintiff’s prognosis.

Although it states that Parkinson’s disease is a degenerative condition, it does not describe

the speed of that degeneration, either in Parkinson patients generally or in the plaintiff in


       3 Petitioner attempted to file replies, but they were rejected because his attorney
service mistakenly brought them to the wrong court. We do not address petitioner’s
contention that the trial court erred in refusing to consider his replies because we conclude
petitioner is entitled to trial preference on the evidence presented in the initial motion.

                                                 3
particular. To provide the basis for a finding that the plaintiff’s particular degenerative

condition renders it necessary to conduct a trial within 120 days, the Court requires evidence

concerning the likely rate of degeneration caused by that condition in the plaintiff. Is it

likely that the plaintiff’s condition will materially worsen over the next four months? If not,

then a trial within 120 days is not necessary to prevent prejudice to the plaintiff’s interest.”

The ruling also noted that petitioner was already mentally incompetent, and “[p]resumably,

therefore, the nature of any prejudice cannot be that he will suffer further degeneration of

his ability to think or of his mental competency more generally. If he is mentally

incompetent now, then even greater incompetency in the next 120 days does not materially

change the status quo.”

                                         DISCUSSION

       Preliminarily, we note that a party whose motion for trial preference under section

36, subdivision (a), has been denied without prejudice may seek relief by extraordinary writ.

(Fox v. Superior Court (2018) 21 Cal.App.5th 529, 536.) We review the denial of a motion

for trial preference for abuse of discretion and review de novo the determination of whether

the trial court selected the proper legal standard to assess the motion. (Id. at p. 533.)

       Petitioner challenges both the denial of his motion and the standard the court used to

assess it. Relying on Fox v. Superior Court, supra, 21 Cal.App.5th 529, he contends the trial

court applied an inappropriately high standard in assessing whether he established trial

preference was necessary. Real party in interest, KPC Global, counters that the trial court

applied the correct standard and properly denied the motion because petitioner failed to

show how his medical conditions necessitated a trial preference; he simply asserted that trial


                                                4
preference was necessary because he suffers from Parkinson’s disease. We agree with

petitioner.

       A party to a civil action who is over age 70 and suffers from underlying health

problems may petition the court for trial preference under section 36, subdivision (a). If the

court finds the moving party “has a substantial interest in the action as a whole,” and “the

health of the party is such that a preference is necessary to prevent prejudicing the party’s

interest in the litigation,” it is required to set the matter for trial within 120 days. (§ 36,

subds. (a), (f).)

       The requisite showing under section 36, subdivision (a), may be made through an

affidavit signed by counsel “based upon information and belief as to the medical diagnosis

and prognosis of any party.” (§ 36.5.) When the moving party has made the requisite

showing, relief is mandatory. (Fox v. Superior Court, supra, 21 Cal.App.5th at p. 533.) Trial

preference for litigants who qualify under section 36, subdivision (a), is an “absolute

substantive right.” (Swaithes v. Superior Court (1989) 212 Cal.App.3d 1082, 1085.)

       The proper standard to apply when assessing a motion under section 36, subdivision

(a), was addressed in Fox v. Superior Court. “The issue under subdivision (a) is not whether

an elderly litigant might die before trial or become so disabled that she might as well be

absent when trial is called. Provided there is evidence that the party involved is over 70, all

subdivision (a) requires is a showing that that party’s ‘health . . . is such that a preference is

necessary to prevent prejudicing [her] interest in the litigation.’ (Italics added.) . . .

[R]equiring a showing of what amounts to likely unavailability for trial, sets the prejudice

standard too high.” (Fox v. Superior Court, supra, 21 Cal.App.5th at p. 534.)


                                                  5
       Here, we agree with petitioner that the trial court applied an inappropriately high

standard in assessing petitioner’s motion. The court placed too much emphasis on the need

for a prognosis showing petitioner’s health was actively in decline to the exclusion of the

medical records that clearly pointed to the need for an expedited trial. Petitioner presented

evidence that he was an 85-year-old man with diagnoses of Parkinson’s disease, coronary

artery disease, hypertension, anemia, and memory loss. His counsel’s declaration asserted

that the very nature of petitioner’s Parkinson’s disease meant his condition would continue

to worsen and would include thinking and behavioral problems, along with the risk of

dementia. The medical records reflected that petitioner had already suffered “significant

memory loss” and required considerable assistance in routine situations. This was sufficient

to establish trial preference under section 36, subdivision (a). The fact that petitioner had a

guardian ad litem appointed due to his incompetency did not require the court to disregard

petitioner’s memory loss as a basis of prejudice.

       The purpose of section 36, subdivision (a), is to ensure that elderly litigants who are

in poor health receive their day in court while their health permits. (See Swaithes v. Superior

Court, supra, 212 Cal.App.3d at p. 1085 [“The clear intent of the Legislature is to safeguard

litigants who qualify under subdivision (a) of section 36 against the acknowledged risk that

death or incapacity might deprive them of the opportunity to have their case effectively tried

and to obtain the appropriate recovery.”].) Petitioner made the requisite showing under the

statute and he is entitled to trial preference.




                                                  6
                                        DISPOSITION

       Having followed the procedures and given the notice described in Palma v. U.S.

Industrial Fasteners, Inc., supra, 36 Cal.3d at p. 178, we deem this an appropriate matter for

issuance of a peremptory writ in the first instance. We have determined the matter presents

an unusual urgency, requiring acceleration of our normal process in writ proceedings.

(Lewis v. Superior Court (1999) 19 Cal.4th 1232, 1240-1241.)

       Let a peremptory writ of mandate issue, directing the respondent superior court to

vacate its June 22, 2021 order denying trial preference, and to grant a new order setting trial

in this matter within 120 days of this opinion. This decision shall be final as to this court

immediately. (Cal. Rules of Court, rule 8.490(b)(2)(A).)

       Petitioner is DIRECTED to prepare and have the peremptory writ of mandate issued,

copies served and the original filed with the clerk of this court, together with proof of

service on all parties. Petitioner is to recover his costs.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                    SLOUGH
                                                                                                J.
We concur:


RAMIREZ
                         P. J.


MENETREZ
                            J.




                                                 7